DECISION
{¶ 1} In this original action, relator, Lonny Lee Bristow, has requested that this court issue a writ ordering respondents and various employees of the Ohio Department of Rehabilitation and Correction, to grant him programming and activities which relator alleges he is entitled to during his incarceration at a state correctional facility.
{¶ 2} Pursuant to Civ.R. 53(C) and Loc.R. 12, Section (M), of the Tenth District Court of Appeals, this case was referred to a magistrate of this court to conduct appropriate proceedings. The magistrate has rendered a decision and has recommended relator's complaint be dismissed.  (Magistrate's Decision, Appendix A.) There have been no objections filed to the magistrate's decision.
{¶ 3} Upon review, we agree with the magistrate that relator has failed to comply with R.C. 2969.25(A), which requires various filings to accompany the commencement of a civil action against a government entity or its employees.  The failure of relator to provide the required filings is fatal to this action and dismissal under such circumstances, as recommended by the magistrate, is appropriate.  See State ex rel. Zanders v. Ohio Adult Parole Bd. (1998), 82 Ohio St.3d 421.
{¶ 4} A review of the magistrate's decision and independent review of the file shows there is no error of law or other defect on the face of the magistrate's decision and therefore the court adopts the magistrate's decision.  This case is sua sponte dismissed.
Case dismissed.
PETREE and BROWN, JJ., concur.
                               APPENDIX  A                               IN MANDAMUS                         ON SUA SPONTE DISMISSAL
{¶ 5} Relator, Lonny Lee Bristow, has filed this original action, requesting that this court issue a writ of mandamus ordering respondents, various employees of the Ohio Department of Rehabilitation and Correction, to grant him the programming and activities which relator alleges respondents are required to grant him during his incarceration.
Findings of Fact:
{¶ 6} Relator is an inmate currently incarcerated at the Warren Correctional Institution.
{¶ 7} 2.  On May 30, 2002, relator filed the instant mandamus action in this court.
{¶ 8} 3.  Relator has failed to comply with the filing requirements of R.C. 2969.25.
Conclusions of Law:
{¶ 9} For the reasons that follow, it is this magistrate's decision that this court sua sponte dismiss relator's action.
{¶ 10} Relator has failed to comply with the mandatory requirements of R.C. 2969.25(A) which provide that, at the time an inmate commences a civil action against a government entity or employee, the inmate shall file with the court an affidavit containing a description of each civil action or appeal of a civil action that the inmate has filed in the previous five years in any state or federal court.  A review of the record demonstrates that relator has failed to comply with these requirements and dismissal is appropriate.  See State ex rel. Zanders v. Ohio Parole Bd. (1998), 82 Ohio St.3d 421 and State ex rel. Alford v. Winters (1997), 80 Ohio St.3d 285.
{¶ 11} Because relator has failed to comply with the mandatory requirements of R.C. 2969.25, it is this magistrate's decision that this court should sua sponte dismiss this action.